Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is in response to claims filed on August 24th, 2021. Claims 1-19 are therefore pending and currently under consideration for patentability.
Claim Rejections - 35 USC §101 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 1-19 under 35 U.S.C. 101 been fully considered and patent eligible. See Remarks 9-14. 
More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of communicating a message to user based on received and detected signal via wireless communication protocol, recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” (i.e. “PEG” Revised Step 2A Prong One=Yes). 
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of mobile device comprising a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package, a transmitter, and programming instructions that cause the mobile device 
More specifically, the Examiner notes that as per [0053-0058], it is stated that “the software application may analyze the information extracted from the transmitted signal (token information and/or secondary information) to identify and/or generate a message. For example, if the extracted information includes a product identification information, the software application may search an associated database store(s) and/or server(s) for other message information, including, without limitation, marketing entity instructions for steps to be performed upon identification of a product. Examples may include, for example, marketing entity instructions to display promotional information (such as videos) on the mobile device display, the receptacle display and/or the product container display. The instructions may also include message content and/or message templates for the mobile device to that the mobile device may identify and use … the software application may be instructed to generate a message to remind the user of the mobile device to buy the product at a future time.”
Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 1-19 are deemed patent eligible.

Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 1-19 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1-19 is withdrawn (See applicant’s remarks 14-17).
Allowable Subject Matter
Claims 1-19 are allowed. The closest prior art of record is U.S Pub. 20160055360 by (“Haugarth”) in view of U.S Pub. 20150088620 by (“Wittek”). 
The following is an examiner’s statement of reasons for allowance:
The Examiner was unable to find the specific limitation as per claims 1 and 12, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of a mobile electronic device comprising a processor, a computer-readable memory, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package, a transmitter, and programming instructions configured to cause the processor to: detect the signal, analyze the signal and extract token information from the signal to cause the transmitter of the mobile device to send a message via a wireless communication protocol, respectively.
Furthermore, as it relates to the current independent claims 1 and 12, the Examiner notes the previously applied prior art reference of US Pub. 20160055360 by (“Haugarth”) was Haugarth simply does not disclose and/or teach the specific limitation of a mobile electronic device comprising a processor, a computer-readable memory, a wireless receiver that is operable to detect a signal emitted by the wireless transmitter of the product package, a transmitter, and programming instructions configured to cause the processor to: detect the signal, analyze the signal and extract token information from the signal to cause the transmitter of the mobile device to send a message via a wireless communication protocol, respectively.
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL references nor foreign references remedies the deficiencies of the previously applied Haugarth reference, and thereby fails to anticipate and/or make obvious the claimed invention.


Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAUTAM UBALE/Primary Examiner, Art Unit 3682